UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1289



DENISE CORDERO, Individually and on behalf of
her minor children; E. C., Minor child; S. C.,
Minor child; M. C., Minor child; P. C., Minor
child; K. C., Minor Child; K. C., Minor Child,



                                             Plaintiffs - Appellants,

JOHN CORDERO,


                                    Intervenor/Plaintiff - Appellant,

          versus


MECKLENBURG COUNTY YOUTH AND FAMILY SERVICES;
ERIN ROBERTS, Individually and as supervisor
of Mecklenburg County Youth and Family
Services; PATRICIA WILKS, Individually and as
caseworker for Mecklenburg County Youth and
Family Services,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CA-02-294-3)


Submitted:   August 30, 2004            Decided:   September 14, 2004


Before WIDENER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Denise Cordero, John Cordero, Appellants Pro Se. Robert Spencer
Adden, Jr., Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Denise and John Cordero, individually and on behalf of

their minor children, appeal the district court’s order abstaining

from exercising jurisdiction over their 42 U.S.C. § 1983 (2000)

complaint.    We have reviewed the record and find that the district

court did not abuse its discretion in abstaining under Younger v.

Harris, 401 U.S. 37 (1971). Accordingly, we affirm for the reasons

stated by the district court.     See Cordero v. Mecklenburg County

Youth & Family Servs., No. CA-02-294-3 (W.D.N.C. Feb. 9, 2004). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -